Citation Nr: 0334506	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  98-19 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired psychiatric disorder, to include 
schizophrenia.


REPRESENTATION

Appellant represented by:	Thomas Prindiville Higgins, 
Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The veteran served on active duty from January 1971 to March 
1972.  

The current appeal arose from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for schizophrenia.

The appellant provided oral testimony in March 1999 via a 
videoconference hearing held at the RO and conducted by a 
Veterans Law Judge sitting in Washington, DC., a transcript 
of which has been associated with the claims file.  That 
Veterans Law Judge is no longer employed with the Board.

In April 1999, the Board remanded the case for further 
development and adjudicative action.

In September 2002, the Board held that new and material 
evidence had not been received to reopen a claim of service 
connection for a chronic acquired psychiatric disorder, to 
include schizophrenia.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In January 2003, the VA's 
General Counsel and the appellant's representative filed a 
Joint Motion For Remand And To Stay Proceedings.  Later that 
month, the CAVC granted that motion, vacated the Board 
decision, and remanded the matter to the Board.

On October 16, 2003, the Board granted the veteran's motion 
to change power of attorney, and recognized the veteran's 
current representative as the representative of record.  See 
38 C.F.R. § 20.1304 (2002).


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

A Veterans Law Judge who conducts a hearing must participate 
in making the final determination on a claim.  See 38 C.F.R. 
§ 20.707 (2002).

Since the Veterans Law Judge who conducted the March 1999 
videoconference hearing is no longer employed at the Board, 
the Board asked the veteran in an August  2003 letter whether 
he wanted another hearing before a Veterans Law Judge, and if 
so, what type of hearing.  In September 2003, the veteran 
stated that he wanted a hearing before a Veterans Law Judge 
via a videoconference.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3,326(a) (2003).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The representative should be given an 
opportunity to review the claims folder, 
and a reasonable period of time in which 
to submit a presentation on the veteran's 
behalf.

3.  After a reasonable amount of time has 
been afforded the representative should 
be to review the claims folder and submit 
a presentation, the veteran should be 
scheduled to appear at a videoconference 
hearing before a Veterans Law Judge as 
soon as it may be feasible.  Notice 
should be sent to the veteran and his 
representative, a copy of which should be 
associated with the claims file.

4.  The veteran should be asked to submit 
any other information, evidence, or 
arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action unless otherwise notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


